Exhibit 10.(iii)(A)(9)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of this 24th day of
January, 2005, between 7-Eleven, Inc., a Texas corporation (“7-Eleven,”
“Company,” or “Employer”), and David M. Podeschi (“Executive”). 7-Eleven and
Executive may hereinafter be referred to jointly as “the Parties.”

 

The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Executive by
Employer:

 

1. Term: Subject to the terms and conditions herein, Employer hereby employs
Executive and Executive hereby accepts employment for a term commencing on the
date of this Agreement and continuing for a period of three years. After the
expiration of the initial term, this Agreement shall renew for successive
one-year periods, subject to the right of the Company and Executive to terminate
this Agreement in accordance with the terms and conditions as set forth in
subsequent sections of this Agreement, and subject to the right of the either
Party to give the other a written notice of termination at least 90 days prior
to the expiration of the then-current term. Should the Company decide not to
renew this Agreement in accordance with the requirements of this paragraph, the
employment relationship between Employer and Executive will continue on an
“at-will” basis, and such decision shall not constitute a For Cause Termination,
Performance Termination or Involuntary Termination, as those terms are defined
below. Upon a “Change in Control” (as defined below), the term of this Agreement
automatically shall continue, renew and extend to the date two years after the
Change in Control or the end of the then-current term, whichever is later, and
thereafter, this Agreement shall renew for successive one-year periods following
the extended term, in each case subject to the right of the Company and
Executive to terminate this Agreement in accordance with the terms and
conditions as set forth in subsequent sections of this Agreement, and subject to
the right of either Party to give the other a written notice of termination at
least 90 days prior to the expiration of the extended term or renewal term, as
applicable.

 

For purposes of this Agreement, “Change in Control” shall mean (a) the direct or
indirect acquisition by any person or entity of any nature whatsoever (an
“Acquiring Person”) other than the Company, any subsidiary of the Company, any
employee benefit plan of the Company or a subsidiary of the Company, of
securities of the Company representing 50% or more of the combined voting power
of the Company, such that such person becomes a “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act) of the Company; or (b) the approval by the
shareholders of the Company of a merger or a consolidation of the Company with
any other person (or, if no such approval is required, the consummation of such
a merger or consolidation of the Company), other than a merger or consolidation
that would result in the stock of the Company outstanding immediately before the
consummation thereof continuing to represent a majority of the combined voting
power of the surviving entity outstanding immediately after such merger or
consolidation; or (c) the approval by the shareholders of the Company of a plan
of complete liquidation of the Company or an agreement for the sale or
distribution by the Company of all or substantially all of the Company’s assets
(or, if no such approval is required, the consummation of such a liquidation,
sale or disposition in one transaction or a series of related transactions),
other than a liquidation, sale or disposition of all or substantially all of the
Company’s assets in one transaction or a series of related transactions to a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company.



--------------------------------------------------------------------------------

2. Duties: Executive will continue to serve the Company in the capacity of
Senior Vice President, Merchandising, and in that capacity Executive will
perform his duties to the best of his abilities, subject to the oversight of the
Company’s Board of Directors (the “Board”). It is agreed and understood that the
position, authority, duties and responsibilities of Executive shall be
substantially the same as those performed by Executive as Senior Vice President,
Merchandising immediately prior to the date of this Agreement, and that
Executive shall at all times serve the best interests of the Company. The
Company agrees that Executive shall at all times have such discretion and
authority as is required in the carrying out of Executive’s duties in a proper
and efficient manner, subject to such limits as the Board may impose through the
Company’s Authorizing Resolutions or otherwise.

 

3. Compensation:

 

A. Salary: For all duties to be performed by Executive in any capacity
hereunder, Executive shall be paid a base salary (the “Base Salary”) at an
annual rate, to be determined by the Board, of not less than $290,000 per year,
payable semi-monthly or in such other manner as may be established by the
Company for the payment of its executives. The Board’s Compensation and Benefits
Committee (the “Compensation Committee”), after consultation with the Board, may
authorize upward compensation adjustments by way of Base Salary, bonus or
otherwise, as it deems appropriate during the initial term of this Agreement or
any extension thereof.

 

B. Bonus: In addition to the Base Salary, Employer shall pay Executive a bonus
in the form of an Annual Performance Incentive (“API”). Executive’s API
potential shall be targeted at not less than 50 percent of his Base Salary, but
actual API payment amounts shall be determined each year based upon such
performance targets, measurements and other criteria as are established and
approved by the Compensation Committee. API for any given year shall be paid
following year-end closeout, typically in February of the following year, and,
subject to the terms of paragraphs 5B(1) and 7 below, Executive must be employed
on the last day of the year in order to receive API applicable to that year.

 

C. Long-Term Incentive: Subject to the sole discretion of the Compensation
Committee, which retains all decision-making authority with regard to the
establishment, administration and continuation of the benefits described below,
Executive will continue to be eligible for participation in the Company’s
Long-Term Incentive Plan (the “LTI Plan”), which currently includes a
Performance Share Component (the “Performance Share Plan”), and a Stock Option
Component (the “Stock Option Plan”). Implemented at the discretion of the
Compensation Committee, the LTI Plan typically applies to the Company’s top five
executive officers and such other executives as may be selected for
participation by the Compensation Committee.

 

D. Other Benefits: Executive shall be eligible to participate in or receive
benefits under any employee benefit plan, program or arrangement made available
by Employer in the future to its executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements.



--------------------------------------------------------------------------------

4. Termination: Unless otherwise agreed to in writing by Employer and Executive,
Executive’s employment hereunder may be terminated under the following
circumstances:

 

A. Death or Disability: Executive’s employment under this Agreement shall
terminate automatically upon Executive’s death. If the Board determines in good
faith that the Disability of Executive has occurred (pursuant to the definition
of “Disability” set forth below), it may give to Executive written notice of its
intention to terminate Executive’s employment by the Company. In such event,
Executive’s employment shall terminate effective on the 30th day after receipt
of such notice by Executive (the “Disability Effective Date”), provided that
Executive shall not have returned to full-time performance of his duties before
the Disability Effective Date. For purposes of this Agreement, “Disability”
means disability or incapacity that prevents Executive’s substantial and
continuous performance of the essential functions of his position, with or
without reasonable accommodation, for a period of more than 12 weeks after its
commencement or for an aggregate of 16 weeks in any 12-month period as
determined by the Board upon competent medical advice.

 

B. For Cause Termination: By a 75 percent vote of the Board, the Board may
terminate Executive’s employment with the Company for cause, as defined in the
following sentence. For purposes of this Agreement, a “For Cause Termination”
means a termination due to: (i) a willful act of dishonesty by Executive in
connection with the performance of Executive’s duties; (ii) a willful act of
gross misconduct by Executive or a refusal by Executive to perform his duties;
(iii) a willful breach by Executive of this Agreement; (iv) a material and
willful violation of federal or state law or regulation applicable to the
Company’s business; (v) Executive’s plea of “nolo contendere” to, or conviction
of, a crime or commission of an act of moral turpitude; (vi) dishonesty, fraud,
or embezzlement, an occurrence of which will be determined in the sole
discretion of the Board; or (vii) abuse of alcohol or drugs.

 

C. Performance Termination: The Board may terminate Executive’s employment with
the Company for Executive’s failure to adequately perform his job duties. For
the purposes of this Agreement, a “Performance Termination” is a termination of
Executive’s employment by the Company for failure to perform at an acceptable
level, after the following prerequisites are satisfied: (i) Executive is
presented with a written performance review that describes in detail the
specific areas that require improvement and the specific actions that are to be
taken by Executive to improve in the specified areas; (ii) Executive is allowed
a period of 180 days in which to improve his performance, but has failed to do
so; and, (iii) Executive’s termination is approved by a 75 percent vote of the
Board.

 

D. Good Reason Termination: Executive may terminate his employment with the
Company for good reason, as defined in the following sentence. For purposes of
this Agreement, a “Good Reason Termination” means a termination initiated by
Executive within 60 days following the occurrence of any of the following
events: (i) a significant reduction in title, duties, or responsibilities that
occurs without Executive’s consent (excluding any isolated or inadvertent action
not taken in bad faith and which is remedied by the Company within 10 days after
receipt of notice thereof given by Executive); or (ii) a reduction in
Executive’s targeted total cash compensation opportunity (Base Salary plus
target API), or a material reduction in the level of benefits that are provided
to Executive under the LTI Plan, without Executive’s consent (excluding any
isolated or inadvertent action not taken in bad faith and which is remedied by
the Company within 10 days after receipt of notice thereof given by Executive,
and excluding any adjustment in the level of Executive’s LTI Plan benefits that
the Compensation Committee, in its sole discretion, may make in response to
changes in the market-competitive levels of executive compensation).

 

E. Involuntary Termination: The Board may, at any time, terminate Executive’s
employment with the Company without cause through an Involuntary Termination. An



--------------------------------------------------------------------------------

“Involuntary Termination” is any termination of Executive’s employment by the
Board that does not meet the definition of a For Cause Termination, a
Performance Termination or a termination under Section 4(A) of this Agreement
because of Executive’s Disability or death.

 

F. Voluntary Termination; Retirement: A “Voluntary Termination” is any
resignation of employment by Executive that does not qualify as a Good Reason
Termination.

 

G. Notice of Termination: Any termination occurring according to the terms of
this Section (other than by reason of Executive’s death) shall be communicated
by a Notice of Termination to the other Party given in accordance with Section
12 of this Agreement. For purposes of this Agreement, a “Notice of Termination”
means a written notice which, (i) indicates the specific termination provision
relied upon; (ii) sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for the termination; and, (iii) specifies the Date of
Termination. The failure of Executive or the Company to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of the
basis for termination shall not waive any right of such Party hereunder or
preclude such Party from asserting such fact or circumstance in enforcing its
rights hereunder.

 

H. Date of Termination: “Date of Termination” means the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
provided, however, that if Executive’s employment is terminated by reasons of
death or Disability, the Date of Termination shall be the date of death of
Executive or the Disability Effective Date, as the case may be.

 

5. Obligations of the Company in the event of Termination:

 

A. For Cause Termination:

 

(1). If Executive’s employment is terminated as a result of a For Cause
Termination, Executive will receive the following:

 

(a). Payment of any unpaid Base Salary through the Date of Termination;

 

(b). Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy; and,

 

(c). Executive’s ability to exercise any awards granted to him under the Stock
Option Plan or the Performance Share Plan will be governed by the applicable
plan documents and any award agreements issued under either plan.

 

(2). Unless specifically indicated elsewhere in this Section, coverage under all
7-Eleven benefit plans and programs (including, without limitation, API, Profit
Sharing, Supplemental Executive Retirement Program, Long-Term Disability,
Short-Term Disability, Accidental Death and Dismemberment, Executive Protection
Plan, Executive Physical Plan, and car allowance) will terminate as of the Date
of Termination except to the extent expressly provided in such plans or
programs.



--------------------------------------------------------------------------------

B. Involuntary and Good Reason Termination:

 

(1). If Executive’s employment is terminated as a result of a Good Reason
Termination or an Involuntary Termination, Executive will receive the following:

 

(a). Payment of any unpaid Base Salary through the Date of Termination;

 

(b). Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

 

(c). The Company will continue to pay Executive’s Base Salary for a period of
two years from the Date of Termination. The Base Salary amount to be paid during
this period will be the same amount of Base Salary being earned by Executive
immediately prior to the Date of Termination, and the amount referenced in this
sub-paragraph will be paid in the same manner that the Company pays Base Salary
to its other executives (although the Compensation Committee retains sole
discretion to determine the manner in which it will make this payment to
Executive, which may include, without limitation, a lump sum payment of all sums
owed hereunder);

 

(d). Payment of 100 percent of Executive’s API target potential for the year in
which the termination occurs, and for one year thereafter, to be paid at the
same time and in the same manner as API payments are made to other API-eligible
employees;

 

(e). Payment of an amount equal to the executive car allowance that would have
been paid to Executive for the balance of the year in which the termination
occurs;

 

(f). If Executive is otherwise eligible for retiree medical coverage, beginning
the day after the Date of Termination, Executive and his eligible dependents
shall receive retiree medical and dental coverage under the 7-Eleven, Inc.
Comprehensive Welfare Benefits Plan (the “Benefits Plan”), subject to (i)
Executive’s timely payment of all applicable monthly retiree medical and dental
premiums to 7-Eleven’s Group Insurance Department in the same manner as other
covered retirees; and (ii) the terms and conditions contained in the applicable
plan document. Provided that Executive remains covered under the Benefits Plan,
for the period of time during which the Company continues to pay Executive’s
Base Salary, the Company will make annual payments to Executive, the net amount
of which will be equal to the cost of retiree medical and dental coverage for
Executive and his covered dependents, less an amount equal to the premiums that
would be charged to an active employee of the Company for comparable coverage.
Each annual payment made under this paragraph will reimburse Executive only for
those months in that given year that are included in the continuation period
described above. The Company’s obligation to make any further payment under this
subparagraph (f) will immediately terminate if Executive becomes covered under a
subsequent employer’s medical plan at any time during the relevant three-year
period;

 

(g). If Executive is not eligible for retiree medical coverage, Executive may
elect to continue his medical coverage for a period of 18 months as permitted by
the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”),
subject to (i) Executive’s timely payment of all applicable monthly premiums in
the same manner as other employees with COBRA coverage; and (ii) the terms and
conditions contained in the applicable plan document. Provided that Executive
continues his COBRA coverage, for a



--------------------------------------------------------------------------------

period of 18 months from the Date of Termination, the Company will make an
annual payment to Executive, the net amount of which will be equal to the cost
of COBRA coverage for Executive and his covered dependents, less an amount equal
to the premiums that would be charged to an active employee of the Company for
comparable coverage. Each annual payment made under this paragraph will
reimburse Executive only for those months in that given year that are included
in the 18-month period described above. The Company’s obligation to make any
further payment under this subparagraph (g) will immediately terminate if
Executive becomes covered under a subsequent employer’s medical plan at any time
during the relevant 18-month period;

 

(h). Under the Company’s Executive Protection Plan (the “EPP”), the Retirement
Income Benefit is calculated based on Executive’s age at the Date of
Termination. For purposes of this subparagraph (g) only, for every two years of
service with the Company at the Date of Termination, an additional year will be
added to Executive’s age at the Date of Termination for purposes of calculating
the amount of Executive’s Retirement Income Benefit, up to a maximum of five
years of additional age credit; and

 

(i). The Company will provide outplacement services to Executive, at the
Company’s cost, to be rendered by an agency located in the area where Executive
is domiciled that Executive may select from the Company’s approved list of
providers. In order to receive such outplacement services at the Company’s
expense, Executive must begin using the outplacement program within 180 days
following the Date of Termination. Outplacement services will be provided to
Executive for a maximum of 12 months at the Company’s expense.

 

(2). With regard to any stock-based awards issued under the Stock Option Plan or
the Performance Share Plan:

 

(a) If Executive is eligible for Early Retirement or Normal Retirement as
defined in the applicable plan document(s) or any award agreement(s) issued
thereunder, the terms of the plan document(s) and award agreement(s) will apply.

 

(b) If Executive is not eligible for Early Retirement or Normal Retirement as
defined in the applicable plan document(s) or any award agreement(s) issued
thereunder, notwithstanding any language in the Stock Option Plan, the
Performance Share Plan or any applicable award agreements to the contrary, the
following rules will apply:

 

(i) For Options, vested Options will be governed by the terms of the Stock
Option Plan, but with regard to Options that are not vested as of the Date of
Termination, 50 percent of those unvested Options will immediately vest, and
Executive will be permitted to exercise those Options until the earlier of (1)
the 60th day following the Date of Termination or (2) the expiration of the
Option term, after which time the Options will lapse; and

 

(ii) For any Restricted Stock Units that are the subject of an award agreement
issued under the Performance Share Plan, Executive will receive Restricted Stock
Units equal to 50 percent of the prorated share



--------------------------------------------------------------------------------

of the Long-Term Incentive that may be awarded based on the percentage of the
Performance Period during which Executive was employed by the Company. Any such
units shall be awarded at the same time and in the same manner as other eligible
executives receive their awards.

 

(4). Except to the extent specifically indicated elsewhere in this Section,
coverage under all 7-Eleven benefit plans and programs (including, without
limitation, Profit Sharing, Supplemental Executive Retirement Program, Long-Term
Disability, Short-Term Disability, Accidental Death and Dismemberment, Executive
Protection Plan, and Executive Physical Plan) will terminate as of the Date of
Termination except to the extent expressly provided in such plans or programs.

 

C. Performance Termination:

 

(1). If Executive’s employment is terminated because of a Performance
Termination, Executive will receive the following:

 

(a). Payment of any unpaid Base Salary through the Date of Termination;

 

(b). Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

 

(c). The Company will continue to pay Executive’s Base Salary for a period of
six months from the Date of Termination. The Base Salary amount to be paid
during this period will be the same amount of Base Salary being earned by
Executive immediately prior to the Date of Termination, and the amount
referenced in this sub-paragraph will be paid in the same manner that the
Company pays Base Salary to its other executives (although the Compensation
Committee retains sole discretion to determine the manner in which it will make
this payment to Executive, which may include, without limitation, a lump sum
payment of all sums owed hereunder);

 

(d). If Executive is otherwise eligible for retiree medical coverage, beginning
the day after the Date of Termination, Executive and his eligible dependents
shall receive retiree medical and dental coverage under the Benefits Plan,
subject to (i) Executive’s timely payment of all applicable monthly retiree
medical and dental premiums to 7-Eleven’s Group Insurance Department in the same
manner as other covered retirees; and (ii) the terms and conditions contained in
the applicable plan document. Provided that Executive remains covered under the
Benefits Plan for the first six months following the Date of Termination, the
Company will make a payment to Executive, the net amount of which will be equal
to the cost of retiree medical and dental coverage for Executive and his covered
dependents, less an amount equal to the premiums that would be charged to an
active employee of the Company for comparable coverage for that six-month
period. The Company’s obligation to make any further payment under this
subparagraph (d) will be extinguished should Executive obtain medical coverage
under a subsequent employer’s benefits plan at any time during the relevant
six-month period.

 

(e). If Executive is not eligible for retiree medical coverage, Executive may
elect to continue his medical coverage as permitted by the Consolidated Omnibus
Budget Reconciliation Act, as amended (“COBRA”), subject to (i) Executive’s
timely payment of all applicable monthly premiums in the same



--------------------------------------------------------------------------------

manner as other employees with COBRA coverage; and (ii) the terms and conditions
contained in the applicable plan document. Provided that Executive continues his
COBRA coverage, for a period of six months from the Date of Termination, the
Company will make a payment to Executive, the net amount of which will be equal
to the cost of COBRA coverage for Executive and his covered dependents, less an
amount equal to the premiums that would be charged to an active employee of the
Company for comparable coverage. The Company’s obligation to make any further
payment under this subparagraph (e) will immediately terminate if Executive
becomes covered under a subsequent employer’s medical plan at any time during
the relevant six-month period.

 

(2). Executive’s rights with regard to any stock-based awards issued under the
Stock Option Plan or the Performance Share Plan will be governed by the terms of
the applicable plan documents and any award agreements issued thereunder.

 

(3). Except to the extent specifically indicated elsewhere in this Section,
coverage under all 7-Eleven benefit plans and programs (including, without
limitation, API, Profit Sharing, Supplemental Executive Retirement Program,
Long-Term Disability, Short-Term Disability, Accidental Death and Dismemberment,
Executive Protection Plan, Executive Physical Plan, and car allowance) will
terminate as of the Date of Termination except to the extent expressly provided
in such plans or programs.

 

D. Termination due to Voluntary Termination, Death or Disability:

 

(1). If Executive’s employment is terminated because of a Voluntary Termination,
death or Disability, Executive (in the case of a Voluntary Termination or
Disability) or Executive’s estate (in the case of death) will receive the
following:

 

(a). Payment of any unpaid Base Salary through the Date of Termination;

 

(b). Payment for any vacation time unused as of the Date of Termination,
pursuant to Company policy; and,

 

(c) Any other benefit that the Compensation Committee may, in its sole
discretion, choose to provide.

 

(2). Any stock-based awards issued under the Stock Option Plan or the
Performance Share Plan will be governed by the terms of the applicable plan
documents and any award agreements issued thereunder.

 

(3). Coverage under all 7-Eleven benefit plans and programs (including, without
limitation, API, Profit Sharing, Supplemental Executive Retirement Program,
Long-Term Disability, Short-Term Disability, Accidental Death and Dismemberment,
Executive Protection Plan, Executive Physical Plan, and car allowance) will
terminate as of the Date of Termination except to the extent expressly provided
in such plans or programs.



--------------------------------------------------------------------------------

E. Deferral of Certain Payments and Benefits

 

Notwithstanding any provision in this Agreement to the contrary, if the payment
of any amount or the provision of any benefit under this Agreement would be
subject to additional taxes and/or interest under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), if paid or provided at the time
otherwise provided herein, then the payment of such amount or the provision of
such benefit shall be deferred to the extent required to avoid such additional
taxes and interest.

 

6. Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “disqualified individual” (as defined in Section
280G(c) of the Code), and the benefits provided for in this Agreement, together
with any other payments and benefits which Executive has the right to receive
from the Company and its affiliates, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the benefits provided hereunder
(beginning with any benefit to be paid in cash hereunder) shall be either (1)
reduced (but not below zero) so that the present value of such total amounts and
benefits received by Executive will be one dollar ($1.00) less than three times
Executive’s “base amount” (as defined in Section 280G of the Code) and so that
no portion of such amounts and benefits received by Executive shall be subject
to the excise tax imposed by Section 4999 of the Code or (2) paid in full,
whichever produces the better net after-tax position to Executive (taking into
account any applicable excise tax under Section 4999 of the Code and any other
applicable taxes). The determination as to whether any such reduction in the
amount of the benefits provided hereunder is necessary shall be made initially
by the Company in good faith. If a reduced benefit is provided hereunder in
accordance with clause (1) of the first sentence of this paragraph and through
error or otherwise that payment, when aggregated with other payments and
benefits from the Company (or its affiliates) used in determining if a
“parachute payment” exists, exceeds one dollar ($1.00) less than three times
Executive’s base amount, then Executive shall immediately repay such excess to
the Company upon notification that an overpayment has been made.

 

7. Going Private. In the event the Company completes a transaction that results
in the Company “Going Private,” as defined below, Executive may elect to resign
his position after giving 30 days’ written notice to the Company, at which time
Executive shall receive the separation benefits outlined in Section 5(B) of this
Agreement. In order to receive the benefits described in this paragraph,
Executive must give his resignation notice to the Company within 60 days
following the completion of the Going Private transaction. For the purposes of
this Agreement, the term “Going Private” shall include any transaction that
results in the occurrence of any of the following events: (i) the Company’s
common stock is no longer listed on any national securities exchange or quoted
on the Nasdaq National Market or other securities quotation system; (ii) the
Company is no longer subject to the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act; or (iii) the Company becomes subject to Rule
13e-3 under the Exchange Act.

 

8. Ownership and Protection of Information.

 

A. Disclosure to Executive. The Company shall disclose to Executive, or place
Executive in a position to have access to or develop, trade secrets or
confidential information of the Company and its subsidiaries and affiliates
(collectively, the “Related Parties”); and/or shall entrust Executive with
business opportunities of the Related Parties; and/or shall place Executive in a
position to develop business good will on behalf of the Related Parties.



--------------------------------------------------------------------------------

B. Property of the Company. All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Executive, individually or in conjunction with
others, during Executive’s employment by the Company (whether during business
hours or otherwise and whether on Company’s premises or otherwise) which relate
to the business, products or services of the Related Parties (including, without
limitation, all such information relating to corporate opportunities, research,
financial and sales data, pricing, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers, vendors or their requirements,
the identity of key contacts within the customer’s organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks) shall be disclosed to the Company and
are and shall be the sole and exclusive property of the Related Parties.
Moreover, all documents, drawings, memoranda, notes, records, files,
correspondence, manuals, models, specifications, computer programs, E-mail,
voice mail, electronic databases, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries, and inventions are and shall be the sole and exclusive property of
the Related Parties. Upon Executive’s termination of employment for any reason,
Executive shall deliver the same, and all copies thereof, to the Company.

 

C. Ownership by the Related Parties. If, during Executive’s employment by the
Company, Executive creates any original work of authorship fixed in any tangible
medium of expression which is the subject matter of copyright (such as
videotapes, written presentations on acquisitions, computer programs, drawings,
maps, architectural renditions, models, manuals, brochures, or the like)
relating to the business, products, or services of the Related Parties, whether
such work is created solely by Executive or jointly with others (whether during
business hours or otherwise and whether on the Company’s premises or otherwise),
Executive shall disclose such work to the Company. The Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work is not prepared by Executive within the
scope of Executive’s employment but is specially ordered by the Company or
another Related Party as a contribution to a collective work, as a part of a
motion picture or other audiovisual work, as a translation, as a supplementary
work, as a compilation, or as an instructional text, then the work shall be
considered to be work made for hire and the Company or another Related Party
shall be the author of the work. If such work is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered and is
deemed to be a work made for hire, then Executive hereby agrees to assign, and
by these presents does assign, to the Company all of Executive’s worldwide
right, title, and interest in and to such work and all rights of copyright
therein.

 

D. No Unauthorized Use or Disclosure. Executive acknowledges that the business
of the Related Parties is highly competitive and that their strategies, methods,
books, records, and documents, their technical information concerning their
products, equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which the Related Parties use in their business to obtain a
competitive advantage over their competitors. Executive further acknowledges
that protection of such confidential business information and trade secrets
against unauthorized disclosure and use is of critical importance to the Related
Parties in maintaining their competitive position. Executive hereby agrees that
Executive will not, at any time during or after Executive’s employment by the
Company, make any unauthorized disclosure of any confidential business
information or trade secrets of the Related Parties, or make any use thereof,
except in the



--------------------------------------------------------------------------------

carrying out of Executive’s employment responsibilities hereunder. The Related
Parties (other than the Company, which is a direct beneficiary of this
Agreement) shall be third party beneficiaries of Executive’s obligations under
this Section 8. As a result of Executive’s employment by the Company, Executive
may also from time to time have access to, or knowledge of, confidential
business information or trade secrets of third parties, such as customers,
suppliers, partners, joint venturers, and the like, of the Related Parties.
Executive also agrees to preserve and protect the confidentiality of such third
party confidential information and trade secrets to the same extent, and on the
same basis, as the confidential business information and trade secrets of the
Related Parties. These obligations of confidence apply irrespective of whether
the information has been reduced to a tangible medium of expression (e.g., is
only maintained in the minds of the Company’s employees) and, if it has been
reduced to a tangible medium, irrespective of the form or medium in which the
information is embodied (e.g., documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type).

 

E. Assistance by Executive. Both during the period of Executive’s employment by
the Company and thereafter, Executive shall assist the Related Parties and their
respective nominees, at any time, in the protection of the Related Parties’
worldwide right, title, and interest in and to information, ideas, concepts,
improvements, discoveries, and inventions, and their copyrighted works,
including without limitation, the execution of all formal assignment documents
requested by the Related Parties or their respective nominees and the execution
of all lawful oaths and applications for applications for patents and
registration of copyright in the United States and foreign countries.

 

9. Non-Competition; Non-Solicitation of Employees; Non-Disparagement. The
Company shall disclose to Executive, or place Executive in a position to have
access to or develop, trade secrets or confidential information of the Related
Parties; and/or shall entrust Executive with business opportunities of the
Related Parties; and/or shall place Executive in a position to develop business
good will on behalf of the Related Parties. As part of the consideration for the
compensation and benefits to be paid to Executive hereunder; to protect the
trade secrets and confidential information of the Related Parties that have been
or will in the future be disclosed or entrusted to Executive, the business good
will of the Related Parties that has been and will in the future be developed in
Executive, or the business opportunities that have been and will in the future
be disclosed or entrusted to Executive by the Related Parties; and as an
additional incentive for the Company to enter into this Agreement, the Company
and Executive agree to the following non-competition, non-solicitation and
non-disparagement provisions:

 

A. Non-Competition. During the term of Executive’s employment and for a 24-month
period following termination of Executive’s employment for any reason
whatsoever, or such longer period as the Company shall continue to pay
Executive’s Base Salary under Section 5 of this Agreement (the “Restricted
Period”) Executive shall not, in any geographic area or market where the Company
conducts business, become engaged in, render services to permit Executive’s name
to be used in connection with, own, manage, operate, control, be employed by,
participate in, consult with or be connected in any manner, whether as an
officer, director, employee, agent, consultant, equity holder (other than as the
holder of less than 2 percent of the aggregate outstanding shares of a class of
equity securities publicly traded on a national securities exchange or quotation
system) or other capacity with the ownership, management, operation or control
of any business or enterprise primarily engaged in the business of convenience
retailing.



--------------------------------------------------------------------------------

B. Non-Solicitation of Employees. Executive agrees that, during the Restricted
Period, he shall not directly or indirectly (through a professional search firm,
human resources department, or otherwise) induce, encourage, or otherwise
recruit any employee of the Related Parties to accept employment at any company
or other entity or induce or attempt to influence, directly or indirectly, any
employee to terminate employment with the Related Parties.

 

C. Non-disparagement. The Parties agree that, during the term of Executive’s
employment with the Company and thereafter (including the period following
Executive’s termination of employment for any reason): (i) Executive will not
make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Related Parties or any of their respective
officers, directors, employees, advisors, businesses or reputations; and (ii)
the Company will use reasonable efforts to cause the officers of the Company to
not make any statements or representations or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage Executive. Notwithstanding the foregoing,
nothing in this Agreement shall preclude (A) either Executive or the Company
from making truthful statements or disclosures that are required by applicable
law, regulation or legal process, or (B) Executive, during the term of
Executive’s employment with the Company, from making truthful statements or
disclosures to any director, employee, consultant, professional advisor or other
third party representative of the Company, in each case having a need to know,
which disclosures are reasonably necessary for Executive to perform his duties
as the Senior Vice President, Merchandising.

 

D. Irreparable Injury. Executive agrees that any material breach of the terms in
Sections 8 and 9 of this Agreement would result in irreparable injury and damage
to the Company for which the Company would have no adequate remedy at law.
Executive further agrees that in the event of said material breach or any
reasonable threat of material breach, the Company shall have the right to
terminate payment of any continuing payment obligations it may have under the
terms of this Agreement or otherwise, and shall be entitled to enforce the
provisions of Sections 8 and 9 of this Agreement through specific performance,
immediate injunctive relief and restraining order to prevent such material
breach or threatened material breach. The terms of this subparagraph 9(D) shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including, but not limited to, the recovery
of damages.

 

E. Reformation. It is expressly understood and agreed that the Company and
Executive consider the restrictions contained in Sections 8 and 9 of this
Agreement to be reasonable and necessary to protect the proprietary information
of the Related Parties. Nevertheless, should a court or arbitrator determine
that any provision of Sections 8 or 9 of this Agreement are unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable, the
Parties agree that such provision shall be modified by the court or arbitrator
so as to be reasonable and enforceable, and as so modified by the court or
arbitrator, to be fully enforced.

 

10. Cooperation. Executive agrees that between the Date of Termination and the
date Executive ceases to receive any benefit under this Agreement, Executive
shall cooperate with the Company, upon the Company’s reasonable request (and
only to the extent that such



--------------------------------------------------------------------------------

cooperation does not interfere with Executive’s other business and personal
obligations), if Executive’s assistance should be needed in connection with (i)
any legal matters in which the Company is, or may become, involved, or (ii) the
transfer of knowledge or information regarding 7-Eleven’s operations or other
issues with which Executive was involved during his employment. Such cooperation
is an integral part of this Agreement, and Executive shall not be entitled to
any further compensation for such cooperation; however, the Company will
reimburse any reasonable expenses Executive may incur in connection with such
cooperation.

 

11. Indemnification; Directors’ and Officers’ Liability Insurance. As provided
in the Company’s Bylaws, the Company shall indemnify Executive to the full
extent permitted by the Texas Business Corporation Act in connection with any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative, by reason of Executive’s
service as an officer or director of the Company. In addition, the Company
agrees to continue and maintain a directors’ and officers’ liability insurance
policy or policies covering Executive to the same extent that the Company
provides such coverage for its other executive officers and directors.

 

12. Notices. Any and all notices required or permitted under this Agreement
shall be in writing and shall be personally delivered or mailed by expedited
delivery service or certified or registered mail, return receipt requested,
first-class postage prepaid, or sent by facsimile (provided that the sender
confirms the facsimile by sending an original confirmation copy thereof by
certified or registered mail or expedited delivery service within two business
days after transmission thereof) to the respective Parties at the following
addresses unless and until a different address has been designated by written
notice to the other Party:

 

Notices to 7-Eleven:

 

7-Eleven, Inc.

Legal Department

Attn.: General Counsel

2711 N. Haskell Ave.

Dallas, TX 75204

Facsimile No. (214) 841-6574

 

Notices to Executive:

 

David M. Podeschi

[Address]

[Facsimile No.]

 

Any notice shall be deemed to have been given at the time of personal delivery
or, in the case of facsimile, upon transmission (provided confirmation is sent
as described above) or, in the case of expedited delivery service or registered
or certified mail, three business days after the date and time of mailing.

 

13. Arbitration.

 

A. Except as provided in Section 13B hereof, any and all claims, demands, causes
of action, disputes, controversies, and other matters in question arising out of
or relating to this Agreement, any provision hereof, the alleged breach thereof,
or in any way relating to the subject matter of this Agreement, involving the
Company, Executive, and/or their respective



--------------------------------------------------------------------------------

representatives, even though some or all of such claims allegedly are
extracontractual in nature, whether such claims sound in contract, tort, or
otherwise, at law or in equity, under state or federal law, whether provided by
statute or the common law, for damages or any other relief, shall be determined
and finally settled by binding arbitration in the City of Dallas, Texas, in
accordance with the Employment Dispute Resolution Rules of the American
Arbitration Association then in effect, and judgment upon the award rendered by
the arbitrator may be entered in any court of competent jurisdiction, although
the filing of such an award in any court is not meant to confer any right of
appeal or impact the finality of such an award in any way. The arbitrator shall
have no power to modify any of the provisions of this Agreement, and his or her
jurisdiction is limited accordingly. A Party requesting arbitration hereunder
shall give 10 days’ written notice to the other Party to request such
arbitration. Unless the arbitrator decides otherwise, the successful Party in
any such arbitration shall be entitled to reasonable attorneys’ fees and costs
associated with such arbitration. If the Parties cannot agree upon an
arbitrator, then one shall be appointed by the governing office of the American
Arbitration Association. Any arbitrator so appointed shall have extensive
experience in a profession connected with the subject matter of the dispute.
Whenever any action is required to be taken under this Agreement within a
specified period of time and the taking of such action is materially affected by
a matter submitted to arbitration, such period shall automatically be extended
by the number of days plus 10 that are taken for the determination of that
matter by the arbitrator. The arbitrator’s decision shall be final and
nonappealable to the maximum extent permitted by law. This agreement to
arbitrate shall be enforceable in either federal or state court. The enforcement
of this agreement to arbitrate and all procedural aspects of this agreement to
arbitrate, including but not limited to, the construction and interpretation of
this agreement to arbitrate, the issues subject to arbitration (i.e.,
arbitrability), the scope of the arbitrable issues, allegations of waiver, delay
or defenses to arbitrability, and the rules governing the conduct of the
arbitration, shall be governed by and construed pursuant to the Federal
Arbitration Act and shall be decided by the arbitrator. In deciding the
substance of any such claims, the arbitrator shall apply the substantive laws of
the State of Texas (excluding Texas choice-of-law principles that might call for
the application of some other State’s law), and Texas arbitral law, e.g. Chapter
171 of the Texas Civil Practice & Remedies Code, shall not apply.

 

B. Relief in Court. Notwithstanding the agreement to arbitrate contained in
Section 13A, in the event that either Party wishes to seek a temporary
restraining order, a preliminary or temporary injunction, or other injunctive
relief in connection with any or all such claims, demands, cause of action,
disputes, controversies, and other matters in question arising out of or
relating to this Agreement, any provision hereof, the alleged breach thereof, or
in any way relating to the subject matter of this Agreement, involving the
Company, Executive, and/or their respective representatives, even though some or
all of such claims allegedly are extracontractual in nature, whether such claims
sound in contract, tort, or otherwise, at law or in equity, under state or
federal law, whether provided by statute or the common law, for damages or any
other relief, each Party shall have the right to pursue such injunctive relief
in court, rather than by arbitration. The Parties agree that such action for a
temporary restraining order, a preliminary or temporary injunction, or other
injunctive relief may be brought in the state or federal courts residing in the
City of Dallas, Texas, or in any other forum in which jurisdiction is
appropriate.

 

14. Miscellaneous.

 

A. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws, except that Texas arbitral law, e.g. Chapter 171 of the
Texas Civil Practice & Remedies Code, shall not apply.



--------------------------------------------------------------------------------

B. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

 

C. Capitalized Terms. Capitalized terms used in this Agreement but not otherwise
defined herein shall have the meaning given to them in The 7-Eleven, Inc. 1995
Stock Incentive Plan or the applicable award agreement.

 

D. Actions by the Board. Any and all determinations or other actions required of
the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive, and Executive shall not have any
right to vote or decide upon any such matter. If any determination or other
action required of the Board hereunder requires that such determination or other
action be taken by a majority, specified number or specified percentage of the
Board, then such majority, number or percentage shall be determined as if
Executive was not a member of the Board.

 

E. Entire Agreement. This Agreement contains the entire agreement between
Executive and the Company with regard to the Company’s employment of Executive
and supersedes and nullifies all previous agreements between the Parties about
the Company’s employment of Executive.

 

F. Amendment. No change, amendment or modification of this Agreement shall be
valid unless the same is in writing, and is (i) agreed to by the Compensation
Committee and Executive, and (ii) signed by both the Company and Executive.

 

G. Invalid Provision; Language Construction. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any provision in any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein except that
any court having jurisdiction shall have the power to reduce the duration, area
or scope of such invalid, illegal or unenforceable provision and, its reduced
form, it shall be enforceable. It is the intent of the Parties that the
provisions of this Agreement be enforceable to the fullest extent permitted by
applicable law. The Parties agree that the language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either Party.

 

H. No Assignment. This Agreement is personal to Executive and, without prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution.

 

I. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.



--------------------------------------------------------------------------------

J. Waiver. The Company’s or Executive’s failure to insist on strict compliance
with any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision of this Agreement.

 

K. Remedies. The Parties shall be entitled to enforce their respective rights
under this Agreement specifically, to recover damages (including without
limitation, reasonable fees and expenses of counsel) by reason of any breach of
any provision of this Agreement and to exercise all other rights existing in
their respective favor. The Parties agree and acknowledge that monetary damages
may not be an adequate remedy for any breach or threatened breach of the
provisions of this Agreement and that any Party may in its respective sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violation of the provisions of this Agreement. Such injunction or decree shall
be available without the posting of any bond or other security.

 

L. Deemed Resignations. Any termination of Executive’s employment with the
Company shall constitute an automatic resignation of Executive as an officer of
the Company and each affiliate of the Company, and an automatic resignation of
Executive from the Board (if applicable) and from the board of directors of any
affiliate of the Company and from the board of directors or similar governing
body of any corporation, limited liability company or other entity in which the
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as the Company’s or such
affiliate’s designee or other representative.

 

M. Consultation with Attorney. Executive acknowledges that he has been advised
in writing to consult with an attorney before signing this Agreement.

 

N. Survival. No termination of Executive’s employment (for whatever reason)
shall reduce or terminate Executive’s covenants and agreements in Sections 8, 9
and 10.

 

O. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.

 

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the day and
year first shown above.

 

/s/ DAVID M. PODESCHI

--------------------------------------------------------------------------------

David M. Podeschi

 

7-ELEVEN, INC.   Attest:

/s/ JAMES W. KEYES

--------------------------------------------------------------------------------

 

/s/ DAVID T. FENTON

--------------------------------------------------------------------------------

James W. Keyes   Assistant Secretary President and CEO    